ACCEPTED
                                                                                           14-15-00589-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    12/22/2015 10:29:56 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                        NO. 14-15-00589-CR

          IN THE COURT OF APPEALS FOR THE                           FILED IN
                                                            14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
            FOURTEENTH DISTRICT OF                    TEXAS 12/22/2015 10:29:56 PM
                                                             CHRISTOPHER A. PRINE
                            AT HOUSTON                               Clerk
     -----------------------------------------------------------------

                            NO. 13CR1806

             IN THE 212th DISTRICT COURT OF

                GALVESTON COUNTY, TEXAS

     -----------------------------------------------------------------

ROYCE GENE ADAMS, III,                                           APPELLANT

V.

THE STATE OF TEXAS,                                              APPELLEE

      ------------------------------------------------------------------

         MOTION FOR FOURTH EXTENSION OF
          TIME TO FILE BRIEF OF APPELLANT
     -----------------------------------------------------------------

                          Winston E. Cochran, Jr.
                          Attorney at Law
                          Texas Bar No. 04457300
                          P.O. Box 2945
                          League City, TX 77574
                          Tel. (713) 228-0264
                          E-mail:winstoncochran@comcast.net
                          Counsel for Appellant
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW the appellant, Royce Gene Adams, III (hereinafter “Adams”),

through the undersigned counsel, and respectfully requests that this Court grant a

fourth, short extension of the time to file the appellant’s brief, until December 31,

2015, for reasons set forth as follows.

       1.    Adams was indicted for two counts of Aggravated Sexual Assault,

allegedly committed against a child. A jury found Adams guilty as charged on each

count. Punishment was assessed at confinement for forty-five years in the Texas

Department of Criminal Justice, Correctional Institutions Division, plus a fine, on

Count One. Punishment was assessed at confinement for life, plus a fine, on Count

Two.

       2.   Adams gave timely notice of appeal on both counts. Adams also is

appealing convictions on two counts in another case, as addressed in a separate

motion for extension.

       3.    The appellant’s brief is due on December 22, 2015, pursuant to a third

extension of time to file the brief. The appellant requests a short, fourth extension.

       4.   The reasons for the requested extension are as follows:

       A.    The undersigned counsel has decided to scale down the brief by

             abandoning certain issues relating to the guilt stage of trial. Counsel

             came to this conclusion very late in the process, and with some
            trepidation, but not everything that was questionable at trial makes a

            good appellate point. The key issue now will concern a

            punishment-stage jury charge request and will apply to all of the counts

            at issue in both cases. Counsel simply has not time, by the present due

            date, to make the needed structural revisions and to beef up the

            argument of the charge issue to counsel’s satisfaction.

      B.    Unfortunately access to resources will be limited from mid-day on

            December 23 through December 27 because of the Christmas holiday

            period. Accordingly, counsel believes some time in the week following

            Christmas is needed.

      Wherefore Adams prays that the time for filing the appellant’s brief in this

cause be extended to December 31, 2015.

                               Respectfully submitted,

                               /s/ Winston E. Cochran, Jr.
                               Winston E. Cochran, Jr.
                               Attorney at Law
                               Texas Bar No. 04457300
                               P.O. Box 2945
                               League City, TX 77574
                               Tel. (713) 228-0264
                               E-mail:winstoncochran@comcast.net

                               Counsel for Appellant



                                        3
                         CERTIFICATE OF SERVICE

      I certify that a copy of this motion for extension will be served on counsel for

the State at the following address on December 23, 2015:

      Galveston County District Attorney’s Office
      Appellate Division
      600 59th Street
      Galveston, TX 77551


                                       /s/ Winston E. Cochran, Jr.
                                       Winston E. Cochran, Jr.




                                          4